DETAILED ACTION
1.	The communication is in response to the application received 08/24/2020, wherein claims 21-40 are pending and are examined as follows. Note, Claims 1-20 have been canceled.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
3.	The information disclosure statements (IDS) were submitted on 11/10/2020. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Specification
4.	The abstract of the disclosure is objected to because the abstract includes “and using regular expression techniques for identifying patterns” which is not recited anywhere in the claims.  Correction is required so it is consistent with the claimed features.  See MPEP § 608.01(b).
Drawings
5.	The drawing (Fig. 5) is objected to because step 545 (i.e., labeled as Queue) of the periodic motion tracking step 540 is not labeled as such in the specification. Moreover, the specification does not mention a queue in relation to the disclosed surveillance method (500). Instead the specification refers to step 545 as the similarity array creating step (see e.g., para 0042).  As understood by the Examiner and for the reasons given, it appears step 545 of Fig. 5 should be labeled as ‘Similarity Array’ in the same manner the directional histogram creating step (543) is labeled as ‘Directional Histogram’.  Please check and update accordingly.
The former Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the disclosed software modules (e.g. video capturing module, etc.) in claims 21, 31, and 40. Said modules are described in ¶0012-0016 of the filed specification. For e.g., modules/components may include computer instructions/computer executable code located within a memory device(s). Embodiments may be practiced in a distributed computing environment where tasks can be performed by a remote processing device linked in a communications network. Said modules are a part of a computer which is described in Fig. 1 (¶0025); hence, the instant disclosure provides the structural support needed for performing the tasks of the software modules. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 40 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows:
Given the broadest reasonable interpretation, a “computer readable medium” can encompass non-statutory forms of signal transmission such as a propagating electrical or electromagnetic signal per se.  See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). As such, a “computer readable medium” can encompass transitory forms of signal transmission (MPEP 2106.03 II).
The rejections above can be overcome by amending the claims by adding the limitation "non-transitory" to the claim. The applicant is directed to guidance provided in the document titled "Subject Matter Eligibility of Computer Readable Media" dated January 26, 2010 and available on the USPTO public website at:
https://www.uspto.gov/patents/laws/patent-related-notices/patent-related-notices-2010

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
9.	Claims 21-25, 29-35, 39, and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 9, 17, and 18 of U.S. Patent No. 10,757,369 B2, hereinafter referred to as 369. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the foregoing claims of the instant application, where both relate to high performance visual tracking of objects and motion in video. Instant Claims 21, 31, and 40 are found to be broader versions of patented Claim 1 in 369.  Regarding instant Claims 22 and 32, both recite a camera “configured to detect light in a visible spectrum and/or an infrared spectrum.”. Although 369 does not explicitly recite this feature, cameras are known to detect light in different parts of the electromagnetic spectrum.
As to Claims 25 and 35, Claims 25 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of 369, in view of Xiong US 2012/0062736 A1, hereinafter referred to as Xiong.  
Please see the claim comparison table below for reference. 
**Note: The items below that are BOLD/UNDERLINED in the Instant Application/Co-pending Application, respectively, indicate differences in the claim limitation.

Instant Application 17/001,049


U.S. Patent No. 10,757,369 B2
(Application 14/047,833)

Claim 21
A computer system for identifying an activity, event, or chain of events in a video system, the computer system comprising: a computer containing a plurality of software modules, a video stream input, and wherein the plurality of software modules include a video capturing module; an object tracking module; a track identification module; a periodic motion tracking module; a periodic motion identifying module; and a reasoning module; 
wherein the video capturing module receives images from a video stream and outputs image data directly to both the object tracking module and the periodic motion tracking module; the object tracking module receives the image data from the video capturing module and produces a tracked path of an object in the video stream based on the image data; and the track identification module receives the tracked path from the object tracking module and performs a comparison of the tracked path to a model; Application No.: 17/001,049 Art Unit: 2846 4/10 
the periodic motion tracking module receives the image data from the video capturing module and creates and outputs a data structure representing motion; the periodic motion identifying module identifies periodic motion and non- periodic motion within the image data based on the output from the periodic motion tracking module; and the reasoning module receives both the comparison from the track identification module and data regarding the identification of periodic motion and non-periodic motion from the periodic motion identifying module, and based thereon the reasoning module identifies motion characteristics of the activity, event, or chain of events.
Claim 1
A computer system for identifying an activity, event, or chain of events in a video system, the computer system comprising: a computer containing a plurality of software modules, a video stream input, and an alarm, wherein said video stream input and said alarm are operatively connected to said computer, and wherein said plurality of software modules include a video capturing module; an object tracking module; a track identification module; a periodic motion tracking module; a periodic motion identifying module; and a reasoning module; wherein the video capturing module receives images from a video stream and outputs image data directly to both the object tracking module and the periodic motion tracking module; 
the object tracking module receives the image data from said video capturing module and produces a tracked path based on said image data; and the track identification module receives the tracked path from said object tracking module and performs a comparison of said tracked path to a model, wherein said computer system invokes said alarm based on said comparison; wherein said object tracking module identifies an object in said video stream based on said received image data; selects a tracking algorithm; and tracks said object using said tracking algorithm and starts a track; the periodic motion tracking module receives the image data from said video capturing module, extracts information from said image data, and compares said extracted information to information extracted from other image data to create a data structure representing motion; the periodic motion identifying module identifies periodic motion and non-periodic motion within said image data based on the output from the periodic motion tracking module; and the reasoning module receives said comparison from said track identification module, and receives data regarding said identification of periodic motion and non-periodic motion from the periodic motion identifying module, and based on both the received comparison from said track identification module and the received data regarding identification of periodic motion and non-periodic motion, the reasoning module identifies motion characteristics of the activity, event, or chain of events.
Claim 22
The computer system according to claim 21, herein the video stream input includes a camera configured to detect light in a visible spectrum and/or an infrared spectrum.
Claim 8
The computer system according to claim 1, wherein said video stream input includes a camera. 
Claim 23
The computer system according to claim 21, wherein the video stream input is configured to receive the video stream from a hardware memory having prerecorded video data stored thereon.
Claim 9
The computer system according to claim 1, wherein said video stream input includes a hardware memory having video data stored thereon.
Claim 24
The computer system according to claim 21, wherein the object tracking module identifies the object in the video stream based on said received image data; selects a tracking algorithm; and tracks the object using the tracking algorithm and starts a track.
Claim 1
…wherein said object tracking module identifies an object in said video stream based on said received image data; selects a tracking algorithm; and tracks said object using said tracking algorithm and starts a track;
Claim 25
The computer system according to claim 21, wherein the periodic motion tracking module extracts information from a stabilized foreground image and compares said extracted information to information extracted from prior stabilized foreground images to create the data structure representing motion
Claim 1
…the periodic motion tracking module receives the image data from said video capturing module, extracts information from said image data, and compares said extracted information to information extracted from other image data to create a data structure representing motion;
Claim 29
The computer system according to claim 21, wherein the object tracking module is configured to detect an occlusion of the object and compensate for the detected occlusion.

Claim 17
The computer system according to claim 1, wherein the object tracking module is configured to detect an occlusion of said object and compensate for said detected occlusion.
Claim 30
The computer system according to claim 21, wherein the reasoning module identifies motion characteristics of the activity, event, or chain of events based on aApplication No.: 17/001,049 Art Unit: 2846 6/10 one or a combination of a determined probability image, a color histogram, a motion image, and an occlusion detection.
Claim 18
The computer system according to claim 1, wherein the reasoning module identifies motion characteristics of the activity, event, or chain of events based on a combination of each of a determined probability image, a color histogram, a motion image, and an occlusion detection.
Claim 31
Same as Claim 21 above.
Claim 1
See above.
Claim 32
Same as Claim 22 above.
Claim 8
Claim 33
Same as Claim 23 above.
Claim 9
Claim 34
Same as Claim 24 above.
Claim 1
Claim 35
Same as Claim 25 above.
Claim 1
Claim 39
Same as Claim 29 above.
Claim 17
Claim 40

Claim 1


10.	Claims 25 and 35 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of 369, in view of Xiong. The combined teachings of 369 and Xiong are found to discloses all of the elements in the aforementioned claims.
As to Claims 25 and 35, claims of 369 teaches everything except the disclosed image is not specified as a “a stabilized foreground image”.  Xiong however from the same or similar field of endeavor, addresses in the context of moving object detection, the extraction of a foreground image where a stable and clear foreground image can be obtained (see e.g. ¶0052). Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to apply the processing techniques of Xiong to facilitate detecting a moving object in a human-computer interaction system (e.g. ¶0017).
As to Claims 26-28 and 36-38, these are dependent on Claims 21 and 31, respectively; thus, the nonstatutory double patenting rejection also applies to these claims.  
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the work of Coleman et al. US 2009/0087029 A1 (PTO 892) which describes a 4D-GIS system for moving target prediction. See for e.g. Fig. 5. However, Coleman et al. does not appear to address identifying periodic and non-periodic motion within the image data based on output from the periodic motion tracking module.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615. The examiner can normally be reached Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486